******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      ZBIGNIEW S. ROZBICKI v. STATEWIDE
           GRIEVANCE COMMITTEE
                  (AC 36866)
          DiPentima, C. J., and Keller and Prescott, Js.
         Argued April 13—officially released June 2, 2015

   (Appeal from Superior Court, judicial district of
                Hartford, Wiese, J.)
  Zbigniew S. Rozbicki, self-represented, the appel-
lant (plaintiff).
  Suzanne B. Sutton, first assistant chief disciplinary
counsel, for the appellee (defendant).
                          Opinion

  PER CURIAM. The plaintiff, Zbigniew S. Rozbicki,
appeals from the judgment of the trial court dismissing,
for lack of subject matter jurisdiction, his appeal from
a decision of the defendant, Statewide Grievance Com-
mittee. We affirm the judgment of the trial court.
   The following procedural history is relevant to this
appeal. On January 11, 2012, a grievance complaint was
filed against the plaintiff, an attorney, for alleged viola-
tions of the Rules of Professional Conduct. The alleged
violations arose out of the plaintiff’s conduct related
to his involvement as executor of the estate of Kathleen
Gisselbrecht and with respect to litigation that was
commenced by the plaintiff following his removal for
cause as executor of her estate.
   On March 20, 2012, the Litchfield Judicial District
Grievance Panel found probable cause that the plaintiff
had violated rules 3.1, 3.3 (a) (1), 8.2 (a) and 8.4 (3) of
the Rules of Professional Conduct. The matter then was
referred to a reviewing committee of the Statewide
Grievance Committee, which, pursuant to Practice
Book § 2-35, held an evidentiary hearing on February
5, 2013. The plaintiff was represented by counsel at the
hearing, testified, and filed a posthearing brief.
  In a written decision dated July 26, 2013, the
reviewing committee concluded by clear and convinc-
ing evidence that the plaintiff had violated rule 3.1 of
the Rules of Professional Conduct. The reviewing com-
mittee also concluded, after reviewing the plaintiff’s
disciplinary history, which included a prior two year
suspension from the practice of law, that the plaintiff’s
serious misconduct justified the plaintiff’s presentment
to the Superior Court. Accordingly, the reviewing com-
mittee, pursuant to Practice Book § 2-35 (i), directed
disciplinary counsel to file a presentment against the
plaintiff.
   On October 16, 2013, the Chief Disciplinary Counsel
filed a presentment against the plaintiff; see Chief Dis-
ciplinary Counsel v. Rozbicki, Superior Court, judicial
district of Hartford, Docket No. HHD-CV13-6046975-S;
and the plaintiff thereafter appealed to the Superior
Court challenging the decision of the reviewing commit-
tee directing disciplinary counsel to file a presentment.1
On December 2, 2013, the Office of Chief Disciplinary
Counsel on behalf of the Statewide Grievance Commit-
tee filed a motion to dismiss, asserting that the court
lacks subject matter jurisdiction over that appeal
because, among other things, an order directing disci-
plinary counsel to file a presentment complaint is inter-
locutory and not a final judgment for purposes of appeal
to the Superior Court.
  The court granted the motion to dismiss in a memo-
randum of decision dated April 9, 2014. The court con-
cluded that, pursuant to Miniter v. Statewide Grievance
Committee, 122 Conn. App. 410, 998 A.2d 268, cert.
denied, 298 Conn. 923, 4 A.3d 1228 (2010), the court
lacked jurisdiction over the appeal. This appeal
followed.
  We agree that our decision in Miniter controls this
case, and, therefore, the judgment of the trial court
must be affirmed. In Miniter, we stated: ‘‘An order of
presentment is an initial step in disciplinary proceed-
ings against an attorney. Following the filing of a pre-
sentment complaint, a hearing on the merits is held after
which the court renders judgment on the presentment
complaint. See Practice Book § 2-47 (a). The commit-
tee’s decision directing that a presentment be filed in
Superior Court is interlocutory in nature and not a final
judgment from which an appeal to the Superior
Court lies.
   ‘‘[The] interlocutory order is not immediately appeal-
able under State v. Curcio, 191 Conn. 27, 31, 463 A.2d
566 (1983), because it neither terminates a separate and
distinct proceeding, nor so concludes the rights of the
parties that further proceedings cannot affect them.
Following an order of presentment by the committee,
a presentment complaint is filed, and the matter contin-
ues in the Superior Court until judgment is rendered
on the presentment complaint.’’2 Miniter v. Statewide
Grievance Committee, supra, 122 Conn. App. 413–14.
  In his brief on appeal, the plaintiff fails to cite, discuss,
or explain why Miniter does not apply to his appeal.
We have reviewed the claims that the plaintiff does
make in his brief and find that (1) there is an inadequate
record to review them, (2) they are inadequately briefed,
or (3) they are not sufficiently meritorious to require
further discussion.
      The judgment is affirmed.
  1
     The record is unclear regarding whether the plaintiff timely exercised
his right, pursuant to Practice Book § 2-35 (k), to request review by the
Statewide Grievance Committee of the reviewing committee’s decision.
Although the trial court’s memorandum of decision dismissing this appeal
refers to an ‘‘order of presentment by the [Statewide Grievance Committee]
dated September 20, 2013,’’ neither party’s appendix to their brief contains
a document evincing such an order. Moreover, in his complaint dated Octo-
ber 18, 2013, which the plaintiff also failed to include in his appendix, the
plaintiff alleges that the reviewing committee’s decision is dated September
20, 2013. We are unable to find anything in the record on appeal supporting
the plaintiff’s claim that he filed a request with the Statewide Grievance
Committee to review the decision of the reviewing committee. It is, of
course, the appellant’s duty to provide an adequate record for review. State
v. Germain, 142 Conn. App. 805, 807, 65 A.3d 536 (2013).
   2
     A hearing on the merits of the presentment against the plaintiff was
completed on February 13, 2015. Chief Disciplinary Counsel v. Rozbicki,
supra, Superior Court, Docket No. HHD-CV13-6046975-S. The court in that
matter has not yet rendered a decision.